Citation Nr: 0102001	
Decision Date: 01/25/01    Archive Date: 01/31/01

DOCKET NO.  99-21 917A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David S. Nelson, Associate Counsel

INTRODUCTION

The veteran had active military service from March 1960 to 
October 1965.  He died on May [redacted], 1998.  The appellant 
is his surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in March 1999 
by the Manila, Republic of the Philippines, Regional Office 
(RO) of the Department of Veterans Affairs (VA).  The 
appellant entered notice of disagreement in May 1999, a 
statement of the case was issued in August 1999, and a 
substantive appeal was received in November 1999.  A personal 
hearing was conducted at the RO in November 1999.  The 
appellant is unrepresented in this matter.


FINDINGS OF FACT

1.  The veteran's Certificate of Death indicates he died on 
May [redacted], 1998, of acute respiratory failure secondary to 
asphyxia secondary to aspiration; arteriolosclerotic heart 
disease was also noted to have been a condition contributing 
to death.

2.  No complaints, findings, or diagnoses of heart disease 
were present during service or for many years thereafter.

3.  The only disability which had been service-connected at 
the time of the veteran's death was schizophrenia; a 100 
percent rating had been effect since 1965.

4.  A service-connected disability was not the immediate or 
underlying cause of the veteran's death, nor did a service-
connected disability contribute substantially or materially 
to cause death, nor did a service-connected disability 
combine to cause death or aid or lend assistance to the 
production of death. 


CONCLUSION OF LAW

A disability incurred in or aggravated by service did not 
cause or contribute to the veteran's death.  38 U.S.C.A. §§ 
1101, 1110, 1131, 1112, 1310 (West 1991); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); 38 C.F.R. §§ 3.303, 3.312 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that, on November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
which applies to all pending claims for VA benefits and which 
provides, among other things, for assistance to a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by VA.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2097-98 (2000) (to be codified as amended at 
38 U.S.C. § 5103A).  In the instant case, service medical 
records and the veteran's terminal hospitalization records 
have been obtained, and the record includes various medical 
records over the years.  Under the circumstances, the Board 
finds that the record as it stands allows for equitable 
appellate review and that there has been substantial 
compliance with the provisions of the Veterans Claims 
Assistance Act of 2000.  No useful purpose would be served in 
this case by delaying appellate review for additional 
development. 

The Board notes at this point that by rating decision in July 
1998, the appellant was awarded DIC benefits under 38 
U.S.C.A. § 1318 since a 100 percent rating had been effect 
for service-connected schizophrenia for over 10 years.  The 
record shows that by rating decision in April 1966, service 
connection was established for schizophrenia effective 
October 1965.  Under 38 U.S.C.A. § 1318, compensation is 
payable to the appellant as if the veteran's death was 
service-connected. 

At any rate, looking to the service connection for cause of 
death issue which is in appellate status, the Board observes 
that by law, the death of a veteran will be considered as 
having been due to a service-connected disability when the 
evidence establishes that such disability was either a 
principal or a contributory cause of death.  38 U.S.C.A. § 
1310; 38 C.F.R. § 3.312.  A service-connected disability will 
be considered as the principal cause of death when such 
disability, singly or jointly with some other conditions, was 
the immediate or underlying cause of death or was 
etiologically related thereto.  A contributory cause of death 
is inherently one not related to the principal cause.  In 
determining whether the service-connected disability 
contributed to the death, it must be shown that it 
contributed substantially or materially, that it combined to 
cause death or that it aided or lent assistance to the 
production of death.  It is not sufficient to show that it 
casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. § 3.312 
(b)(c).

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Service incurrence will be presumed for certain chronic 
diseases, including cardiovascular disease, if manifest to a 
compensable degree within the year after active service.  38 
U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

Turning to the record, the Board first notes that while a 
Grade I systolic murmur was noted on the veteran's February 
1960 service entrance examination, the veteran's heart was 
clinically evaluated as normal on his March 1964 reenlistment 
examination.  There is nothing in the veteran's service 
medical records or post-service medical records to suggest 
that heart disease was manifested during service or within 
one year of discharge from service.  Service medical records 
as well as post-service records do not reveal any 
cardiovascular disorders.  For example, VA examinations dated 
in November 1965 and October 1966 indicated that there were 
no heart murmurs; heart disease was not noted.  There is no 
evidence to suggest that heart disease was manifested during 
the veteran's military service or within one year of 
discharge.  There is also no evidence to show that heart 
disease was otherwise related to his service. 

Medical records dated in May 1998 indicate that the veteran 
was admitted for treatment due to a loss of appetite and a 
lack of verbal output.  While in treatment the veteran 
underwent cardiopulmonary arrest secondary to asphyxia due to 
retained food particles.

The Board acknowledges the appellant's belief in a causal 
connection between the veteran's death and his schizophrenia.  
However, as the appellant is not a medical expert, she is not 
competent to offer an opinion regarding any medical causation 
leading to the veteran's death.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Based on the foregoing, it is 
clear that a service-connected disability (schizophrenia) was 
neither the immediate or underlying cause of death or 
etiologically related thereto.  Moreover, while a 100 percent 
rating was in effect for schizophrenia, there is no evidence 
to suggest that a vital organ was effected so as to provide a 
basis for a finding that the schizophrenia rendered the 
veteran less capable of resisting the effects of other 
disease or had a material influence in accelerating death.  
The Board therefore also finds that the schizophrenia was not 
a contributing factor in the veteran's death.  38 C.F.R. 
§ 3.312(c).  

Because the record fails to demonstrate any medical evidence 
of any connection between the veteran's death and any disease 
or injury related to his military service, the appellant's 
claim of service connection for the cause of the veteran's 
death must be denied.  In sum, the Board is compelled to find 
that the clear preponderance of the evidence is against 
entitlement to service connection for the cause of the 
veteran's death.  It follows that there is not such an 
approximate balance of the positive evidence and the negative 
evidence to otherwise permit a favorable determination.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 4, 114 Stat. 2096, 2098-99 (2000) (to be codified as 
amended at 38 U.S.C. § 5107).


ORDER

The appeal is denied.


		
	ALAN S. PEEVY	
	Member, Board of Veterans' Appeals



 

